CAMPBELL, Judge.
The defendant having presented no assignments of error, the appeal itself is an exception to the judgment, State v. Ayscue, 240 N.C. 196, 81 S.E. 2d 403 (1954) ; defendant’s exception to the judgment presents the face of the record for review, which review is ordinarily limited to the question of whether error of law appears on the face of the record and whether the judgment is regular in form, State v. Kirby, 276 N.C. 123, 171 S.E. 2d 416 (1970) ; when no error appears on the face of the record proper, and the judgment is within the statutory limitations prescribed and is predicated upon a verdict sufficient to support it, the judgment must be affirmed, State v. Darnell, 266 N.C. 640, 146 S.E. 2d 800 (1966), and State v. Sloan, 238 N.C. 672, 78 S.E. 2d 738 (1953).
*646There is no error within the record proper. Defendant was sentenced to a maximum imprisonment of five years, well within the ten years authorized by G.S. 14-120.
No error.
Judges Morris and Parker concur.